Citation Nr: 0828092	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  94-07 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1973 to September 1977, and information obtained 
on previous Remands indicates that he had service in the Army 
National Guard, to include active duty for training (ADT) 
from June 13, 1987, to June 28, 1987, and from June 12, 1992, 
to June 26, 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1993 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran's claim has previously been before the Board, and 
was remanded in September 1996, March 1999, July 2003, and 
September 2004.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in April 2006.  A 
transcript is of record.

Thereafter, in a July 2006 decision, the Board denied service 
connection for a low back disability.  The veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  While that case was pending at 
the Court, the veteran's attorney and the VA Office of the 
General Counsel filed a joint motion to vacate the Board's 
decision and remand the veteran's claim for readjudication.  
In a May 2008 Order, the Court granted the joint motion, 
vacated the Board's July 2006 decision, and remanded this 
case to the Board for readjudication.  The claim is now 
before the Board for further appellate consideration.


FINDINGS OF FACT

1.  ADT records indicate that the veteran injured his low 
back in June 1992; lay/buddy statements reflect that the 
veteran had also injured his back during ADT training in June 
1987.

2.  Medical evidence of record indicates that a lumbar strain 
resulted from the 1987 and 1992 ADT back injuries, which 
resolved after those injuries and is not currently 
manifested.

3.  The preponderance of the evidence indicates that several 
low back disorders are currently diagnosed, none of which has 
been etiologically related to service by competent evidence, 
either by virtue of direct service incurrence or by 
aggravation of a pre-existing disorder.  In addition, 
arthritis is not shown to have been manifested either in 
service or within one year after separation from service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In September 2004 VA sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the May 1993 rating 
decision, August 1993 SOC, and January 1994, June 1995, July 
1997, April 1998, December 2000, January 2002, July 2003, 
September 2003, February 2004 and May 2004 SSOCs explained 
the basis for the RO's action, and the SOC and SSOCs provided 
him with additional 60-day periods to submit more evidence.  
It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

At the veteran's September 1973 enlistment examination, 
clinical evaluation of the spine was normal.  At an August 
1977 examination, clinical evaluation of the spine was again 
normal, but it was noted that an X-ray report from Kelly Air 
Force Base showed mild scoliosis of the dorsal spine with 
convexity toward the right side.

Army National Guard enlistment examinations from January 1981 
and August 1984 revealed no abnormality of the spine.

VA treatment records show that a November 1991 X-ray revealed 
changes of muscle spasm with mild hypertrophic 
osteoarthritis, with no evidence of a fracture.  Records 
indicate that at the time the veteran had injured his back at 
work, lifting a box of copy paper.

The veteran was treated on June 19, 1992, for a low back 
injury which was described as "temporary" and which was 
sustained while on ADT.  The report indicates that the 
veteran was in a military tent during annual training when 
the tent collapsed and he fell over a tent pole, injuring his 
low back.  He was seen on sick call and was returned to 
limited duty for 48 hours on June 20, 1992.

Medical records from later in June 1992 indicate that the 
veteran reported a back injury five years previously, when he 
was hauling ice, but that he had not sought treatment at that 
time.  June 1992 medical assessments include mechanical back 
pain, "rule out" L4-5 (at the level of the 4th and 5th lumbar 
vertebrae) disc, lumbar strain, and muscle spasm.  A medical 
record dated June 29, 1992, indicates that the veteran had 
experienced muscle pain in the back since his back injury 
sustained earlier in June 1992.  Muscle spasms and full range 
of motion were noted.  A diagnosis of musculoskeletal pain 
was made.

The veteran filed his original claim seeking service 
connection for a back injury in July 1992, indicating that he 
had injured his back in June 1992 during ADT.

A VA examination was conducted in November 1992, and the 
veteran complained of back pain since the June 1992 injury.  
The veteran was diagnosed with chronic recurrent lumbosacral 
discomfort, probably musculoskeletal, without evidence 
historically or clinically of neurological impairment.  X-
rays revealed evidence of spina bifida occulta at L5.  There 
was no evidence of acute fracture of subluxation, and an 
anterior osteophyte was noted to be present at L3.

Service connection for a back injury/spina bifida L5 was 
denied in a May 1993 rating decision.

A September 1993 VA CT scan of the lumbar spine revealed a 
developmental anomaly at L5, no definite herniation.  Disc 
bulging was noted, and it was commented that this should be 
correlated with symptoms of acquired spinal stenosis.

In his September 1993 substantive appeal, the veteran 
indicated that he was raising claims for a low back disorder 
on both a direct basis and based upon aggravation of a pre-
existing condition.

A report of military periodic examination of April 1994 
indicates that the veteran had no abnormalities of the spine.  
However, spinal stenosis and activity-related pain were 
noted.  A limited duty profile report dated in April 1994 
indicates that the veteran had spinal stenosis secondary to 
an anomalous L5 vertebra, which was to be evaluated by an 
orthopedist.

In an April 1994 statement the veteran wrote that he had not 
had acquired spinal stenosis when he entered the military in 
October 1973.  He reported that his VA doctor had opined that 
being struck by a tent pole had aggravated his back problems.  
The veteran stated that, while with the Texas National Guard 
from May 1986 to June 1988, he had injured his back carrying 
300 pound blocks of ice.

The veteran was put on a three month physical profile by the 
Texas National Guard in April 1994 due to spinal stenosis 
secondary to an anomaly of the L5 vertebra.  In February 
1995, his VA physician wrote that he had been treating the 
veteran for spinal stenosis and degenerative disc disease, 
and recommended that the profile be made permanent.  The 
veteran was placed on a permanent profile in December 1995.  
The profile did not allow him to run, but he could walk, 
swim, cycle, and lift up to 50 pounds.

An April 1995 MRI of the lumbar spine revealed disc 
desiccation at the L2-3 and L4-5 levels and mild spinal 
stenosis at L4-5.  A June 1995 sick slip indicated that the 
veteran had suffered an injury in the line of duty and could 
not run, march, or stand for long periods.  Also added to the 
record was a form signed by the veteran's doctor indicating 
that the veteran was 20 percent disabled due to 
intervertebral disc syndrome, and 20 percent disabled due to 
moderate limited motion of the lumbar spine.

VA treatment records from March 1997 show that the veteran 
developed an acute back injury while carrying a box at work.  
X-rays showed minor postural changes of the lumbar spine, 
spina bifida occulta at L5, and minor narrowing and 
degenerative changes at L3-4, or the L2-3, L3-4, and L4-5 
discs.

The veteran had a VA examination in April 1997 at which he 
reported originally injuring his back in 1987 when lifting a 
block of ice.  The veteran noted that he had some low back 
pain but that it got better and did not require any medical 
attention at that time.  He continued that in 1991 he was 
moving boxes as part of his job at VA, and had some low back 
pain, which resolved.  He said that the pain from when the 
tent collapsed during 1992 ADT did not resolve with 
conservative treatment and time.  However, he said that the 
pain had resolved somewhat, and that in 1994 he had low back 
pain while moving some water pumps at Fort Hood.  The 
examiner noted that the veteran was "doing fine" until 
March 1997, when he pulled his back while moving boxes and 
had increased pain and numbness going to the left lower 
extremity.  At the examination the veteran complained of 
diffuse low back pain with pain that radiated from the left 
lower extremity to the lateral aspect of the thigh and calf, 
as well as numbness in the lateral three toes of the foot.

On examination the veteran flexed to 62 degrees, extended to 
15 degrees, and had side to side bending of 15 degrees each 
way.  Deep tendon reflexes were uniform and symmetrical 
bilaterally.  Motor examination revealed 5/5 strength in all 
motor groups and sensory examination was grossly intact.  X-
rays showed that the veteran had spina bifida occulta at L-5 
and that L3-4 and L4-5 had fairly mild decreased disc spaces.  
In addition, the spine appeared to have good alignment.

The examiner's impression was that it appeared that the 
veteran had some chronic low back pain that first started in 
1987, and had suffered some exacerbation since then.  He 
noted that it appeared each time the veteran had another 
episode of low back pain it would get better and resolve 
somewhat, but not completely disappear.  The pain would then 
get worse again with the next episode.  The examiner opined 
that the veteran was likely to continue to have moderate 
recurrent episodes of recurrent back pain which would 
continue its normal course.  He felt that it was very 
unlikely that the veteran's spina bifida occulta had any 
causal relationship to the pain.  In addition, the examiner 
felt that the low back pain ranged between mild to moderate 
in severity.

In a June 1997 addendum, the VA examiner noted that he had 
reviewed the claims file as well as the April 1997 
examination and radiographic reports.  The examiner opined 
that the veteran had a muscular back injury dating back to 
when he lifted blocks of ice in 1987, and that he had 
experienced several acute exacerbations of the pain over the 
years as he over-exerted his back in different activities.  
In addition, the examiner opined that no disc herniation had 
been observed in previous MRIs or CAT scans which could be 
correlated with his complaints, and that most of the 
veteran's pain was isolated to muscular pain in the lumbar 
region from strained lower back muscles.  The examiner noted 
that the veteran's spina bifida condition is congenital, and 
that, although in June 1992 he had exacerbated a pre-existing 
condition with a muscular strain in his back, it did not 
appear that there was any change in pathology or that he had 
incurred any additional disability since 1987.

The record contains two January 1998 buddy statements from an 
individual who stated that he remembered the veteran as a 
comrade in the Texas National Guard in the summer of 1987, 
during which time they had to load and unload large blocks of 
ice.  A third buddy statement was added in October 2004, 
attesting to those facts and that the veteran reported that 
he had injured his back at that time.

Workers Compensation benefits for a lumbar strain and a 
herniated lumbar disc were approved in January 1999 and July 
1999, respectively.

In December 1999, the veteran presented a statement 
indicating that he had been treated by Dr. H since 1999 for a 
herniated disc.  An April 1999 statement from Dr. H indicates 
that the veteran had experienced some intermittent back 
trouble over the years, but had sustained an injury at work 
in 1997 which resulted in a fairly large herniated disk in 
L4-5.  A September 2000 MRI of the lumbar spine showed 
prominent degenerative disc changes at the L2-3, L3-4, and 
L4-5 intervertebral discs with disc space narrowing and loss 
of hydration of the discs.  No significant disc space 
narrowing was seen at the L5-S1, L1-2, and T12-L1 levels.

The veteran had another VA examination in September 2001, and 
X-rays showed degenerative disc disease and arthropathy in 
the lower back, with some narrowing of the spinal canal.  It 
was noted that the veteran had spina bifida occulta to S1 
(the first sacral segment) and congenital irregularities in 
the facet joints.  He was diagnosed with lumbar spondylosis 
and congenital abnormalities of the posterior elements and 
facet joints at L5-S1; degenerative disc disease of the 
lumbar spine and facet arthropathy, secondary to the 
foregoing; and lumbar strain - resolved.

The examiner opined that the veteran appeared to have 
sustained two straightforward back injuries while on military 
duty.  The examiner also believed that the degenerative 
arthritic changes which were noted in the 1991 X-rays and 
confirmed by a 1993 CT scan had been present prior to either 
the 1987 or 1992 ADT injuries, based upon evidence which 
showed that the central canal stenosis and congenital defects 
noted in previous evaluations were present long before the 
back injuries in 1987 and 1992.  The examiner further stated 
that the degenerative arthritic changes noted upon 
examination were not secondary to the 1987 and 1992 injuries, 
but were due to a combination of activity and age-related 
changes, combined with congenital abnormalities of the spine.  
The examiner also felt that the injuries sustained to the low 
back during training in 1987 and 1992 were equivalent to 
lumbar strains.  The examiner opined that those injuries had 
resolved without subsequent sequelae, and that there was no 
evidence that any of the current symptoms (described as 
moderately severe) were related to anything which occurred 
while the veteran was on military duty.

The veteran was again provided a VA examination in May 2003, 
and the claims file was reviewed.  The examiner noted that in 
1987 the veteran had sustained a "well-documented injury" 
to the back while lifting 300 pounds.  The 1992 back injury 
sustained during training was also mentioned.  X-rays of the 
lumbar spine showed degenerative joint disease at L4-5 and 
diffuse degenerative changes at L2-5.  The veteran was 
diagnosed with a ruptured lumbar disc at L5-S1, manifested by 
weakness of the left foot and reflex changes, and it was 
noted that, as likely as not, this condition was unrelated to 
the congenital abnormalities which preceded his entrance into 
service.  It was noted that the two well-documented injuries 
to the back incurred during training had resolved without 
difficulty, and were unrelated to the current disc problems.  
The examiner further opined that the degenerative changes of 
the lumbar spine were also unrelated to the service-connected 
problems.

A June 2003 statement from Dr. H indicates that radiographic 
studies showed a large amount of degeneration of the lumbar 
spine, with osteophyte formation.

The veteran had a VA examination in May 2005, and the 
examiner reviewed the claims file.  The veteran indicated 
that he had sustained three back injuries while serving in 
the National Guard, the two described above from 1987 and 
1992 and one in June 1995 when he was moving pumps for water 
purification systems.  It was also noted that the veteran was 
awarded Workers Compensation benefits for a 1997 industrial 
injury.

The veteran was diagnosed with the following at the May 2005 
VA examination:  (1) congenital spinal abnormality with spina 
bifida occulta, which pre-existed military service and was 
unchanged by military service; (2) herniated L4-5 disc, an 
industrial injury compensated under Workers Compensation and 
unrelated to and not worsened by military service; (3) mild 
scoliosis noted in 1977, an adolescent developmental problem 
not related to military service and unchanged due to military 
service; (4) degenerative changes of the lumbar spine, 
including degenerative disc disease and mild central canal 
stenosis, less likely than not due to military service and 
more likely due to advancing age, congenital and 
developmental spine abnormalities, and the 1997 industrial 
injury, with the possibility noted that the degenerative 
changes of the lumbar spine might have been aggravated to a 
degree of 10 percent by military service; and (5) a history 
of lumbar strain related to injuries noted during ADT - 
resolved.

In April 2006 the veteran testified at a videoconference 
hearing held before the undersigned.  He maintained that he 
sustained at least two back injuries during ADT which were 
either directly incurred in service, or were aggravating 
factors for pre-existing spinal conditions.

III.  Applicable Law, Regulations, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303(d) (2007).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309(a) (2007).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

A pre-existing disorder will be considered to have been 
aggravated by active military service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  
Aggravation of a pre-existing condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

Regarding the question of aggravation of a pre-existing 
condition, essentially, the law as recently interpreted under 
Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 
3-2003 (July 16, 2003), mandates that, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disorder existed prior to service and that it was not 
aggravated by service.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease. History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles regarding 
incurrence, symptoms, and course of the injury or disease, 
together with all other lay and medical evidence concerning 
the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b).

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  VA may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition. 38 U.S.C.A. § 1153.  However, if VA fails to rebut 
the section 1111 presumption, the claim is one for service 
connection, not aggravation.  Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Consistent with the Cotant decision and the General Counsel 
opinion, the language of the aforementioned regulation at 38 
C.F.R. § 3.304(b) (2004) was amended during the pendency of 
this appeal, effective May 4, 2005.  See 70 Fed. Reg. 23,027- 
29 (May 4, 2005) (now codified at 38 C.F.R. § 3.304(b) 
(2005)). As noted above, the amended regulation requires that 
VA, rather than the claimant, bear the burden of proving that 
the disability at issue pre-existed entry into service, and 
that the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. § 
3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant.

The veteran contends that he has a low back disorder due to 
injuries sustained in ADT in 1987 and 1992.  He also 
maintains that any back disorder which pre-existed either his 
period of active duty service, which began in October 1973, 
or his periods of ADT in June 1987 and June 1992, was 
aggravated during ADT.  The veteran does not specifically 
contend that he sustained a back injury during his period of 
active duty from October 1973 to September 1977, nor do the 
service medical records document any back injury during that 
period.

The evidence reflects that the veteran has been diagnosed 
with having a congenital spinal abnormality, spina bifida 
occulta, and scoliosis prior to his June 1987 ADT.  In 
addition, the veteran was diagnosed with changes of muscle 
spasm and mild hypertrophic arthritis in November 1991.  
Since there was no other diagnosis prior to the 1992 ADT, the 
theory of aggravation is only applicable to these conditions.

The clinical evidence of record documents a back injury 
during ADT in June 1992, resulting in diagnoses of lumbar 
spasms and strain.  There is no documented evidence that the 
veteran sustained a back injury on ADT in 1987.  However, lay 
statements have been presented from three sources attesting 
to the veteran's ADT participation in 1987, his assignment 
carrying 300-pound blocks of ice, and back problems he 
reported having as a result.  To this extent, the Board finds 
the account of the veteran's back injury in 1987 credible; 
however, the extent of that injury is unclear without any 
contemporaneous medical records of that event, and therefore 
the Board must rely on subsequent records and clinical 
evidence in assessing the merits of the claim overall.

The veteran has many currently diagnosed disorders of the 
lumbar spine, and therefore the clearest way to assess this 
claim is to list those and discuss whether any currently 
manifested disorder has been etiologically linked to service, 
either directly or by virtue of aggravation of a pre-existing 
condition.

At the 2005 VA examination, the following were diagnosed: 
(1) congenital spinal abnormality with spina bifida occulta; 
(2) herniated L4-5 disc; (3) mild scoliosis noted in 1977; 
(4) degenerative changes of the lumbar spine, including 
degenerative disc disease and mild central canal stenosis; 
and (5) a history of lumbar strain related to injuries noted 
during ADT - resolved.

As indicated, scoliosis is currently diagnosed, and it was 
initially noted on the 1977 service examination report.  
Therefore, there is no question that this disorder existed 
prior to the 1987 and 1992 ADT, and accordingly the pertinent 
issue is whether this condition was aggravated during later 
periods of ADT.  X-ray films dated in 1992 and 1997 also 
revealed evidence of spina bifida occulta at L5, and the 
Board will also consider this disorder under the theory of 
aggravation.  In addition, X-rays in 2001 revealed spina 
bifida occulta to S1 and congenital irregularities in the 
facet joints, diagnosed as congenital abnormalities of the 
posterior elements and facet joints at L5-S1.  In May 2003 a 
VA examiner commented that the veteran had congenital 
abnormalities which had preceded his entrance into active 
duty.

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  Where during service a 
congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 
Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 
01-85 (March 5, 1985)).  The VA General Counsel in a 
precedent opinion indicated that there is a distinction under 
the law between a congenital or developmental "disease" and 
a congenital "defect" for service connection purposes, in 
that congenital diseases may be recognized as service 
connected if the evidence as a whole shows aggravation in 
service within the meaning of VA regulations.  A congenital 
or developmental "defect," on the other hand, because of 38 
C.F.R. § 3.303(c), is not subject to service connection in 
its own right, though service connection may be granted for 
additional disability due to disease or injury superimposed 
upon such defect during service.  VAOPGCPREC 82-90.

Under the aforementioned definition, both scoliosis and spina 
bifida occulta are congenital defects.  At the veteran's 
April 1997 VA examination, the examiner opined that it was 
very unlikely that the veteran's congenital spina bifida 
occulta had any causal relationship associated with his low 
back pain.  Moreover, most recently in 2005, when a 
congenital spinal abnormality with spina bifida occulta was 
diagnosed on VA examination, it was commented that this 
condition had pre-existed military service and was unchanged 
by military service.  Also diagnosed at that time was mild 
scoliosis, noted in 1977, described as an adolescent 
developmental problem not related to military service and 
unchanged due to military service.  These medical opinions 
establish that the congenital defects were not aggravated by 
service, and that there has been no additional disability due 
to disease or injury superimposed upon such defects during 
service.  There is no competent opinion to the contrary 
presented; accordingly, service connection is not warranted 
for the veteran's congenital defects including scoliosis and 
spina bifida, which existed prior to service and were not 
aggravated therein.

The evidence reflects that the current diagnosis of a 
herniated L4-5 disc was made after the veteran's 1992 ADT 
service.  He sustained an industrial spinal injury in early 
March 1997.  The April 1997 VA opinion states that a March 
1997 MRI showed an L4-5 central and lateral herniated nucleus 
pulposus while a 1995 MRI had shown some disc deficiencies at 
L4-5 and L2-3.  Evidence from Dr. H dated in 1999 indicates 
that the veteran had experienced some intermittent back 
trouble over the years, but in 1997 sustained an injury at 
work which resulted in a fairly large herniated disk at L4-5.  
Workers compensation benefits for the herniated lumbar disc 
were approved in July 1999.  This evidence, in and of itself, 
establishes that the veteran sustained an industrial injury 
of the spine many years after his ADT, manifested by a 
herniated disk at L4-5.  A VA medical opinion of 2005 
reflects that this was unrelated to, and not worsened by, 
military service.  There is no evidence to the contrary; 
accordingly, service connection is not warranted for this 
disorder of the spine.

Medical records show that lumbar strain was diagnosed in 
conjunction with the veteran's 1992 ADT spinal injury.  The 
1997 VA examiner opined that the veteran sustained a muscular 
strain during ADT in 1987 which was exacerbated during ADT in 
1992.  He diagnosed the veteran with a lumbosacral strain 
with acute exacerbations based upon his activity level.  
However, the veteran has no current clinical pathology or 
diagnosis of lumbar strain.  Upon examination in 2001, the 
examiner also opined that the injuries sustained to the low 
back during training in 1987 and 1992 were equivalent to 
lumbar strains, and determined that that they had resolved 
without sequelae and there was no evidence that any of the 
current symptoms (described as moderately severe) were 
related to anything which occurred while the veteran was on 
military duty.  When the veteran was examined in 2005, a 
diagnosis of a history of lumbar strain related to injuries 
noted during ADT - resolved, was made.

The only other back disorder diagnosed during the 2005 VA 
examination was degenerative changes of the lumbar spine, 
including degenerative disc disease and mild central canal 
stenosis.  X-rays identified mild hypertrophic arthritis as 
early as November 1991, prior to the veteran's spinal injury 
sustained on ADT in 1992.  Accordingly, both the theories of 
direct service incurrence and aggravation will be considered 
as pertaining to this particular diagnosed disorder.  Spinal 
stenosis was identified in 1993 and 1994.  An April 1995 MRI 
of the lumbar spine revealed disc desiccation at the L2-3 and 
L4-5 levels and mild spinal stenosis at L4-5.  When he was 
seen by Dr. H in September 2000, considerable disc disease at 
L3-4 and L2-3 and considerable spinal stenosis at L4-5 were 
shown.

The record contains three opinions regarding the relationship 
between degenerative arthritis/stenosis and service.  When 
examined in 2001, the examiner believed that the degenerative 
arthritic changes which were shown on 1991 X-rays, and later 
confirmed by 1993 CT scan, were present prior to either the 
1987 or 1992 injuries while on training.  The examiner opined 
that the degenerative arthritic changes noted upon 
examination were not secondary to the 1987 and 1992 injuries, 
but were due to a combination of activity and age-related 
changes, combined with congenital abnormalities of the spine.  
Upon evaluation in 2003, the examiner essentially opined that 
degenerative changes of the lumbar spine were unrelated to 
service.

When the veteran was evaluated by VA in 2005, degenerative 
changes of the lumbar spine, including degenerative disc 
disease and mild central canal stenosis were diagnosed and 
the examiner's opinion was that it was unlikely to be due to 
military service and more likely due to the veteran's 
advancing age, congenital and developmental spinal 
abnormalities, and the 1997 industrial injury.  Clearly, the 
2005 opinion, as had the 2001 and 2003 opinions, indicated 
that there was no indication of direct service incurrence 
with respect to the aforementioned disorders.

However, the VA examiner in 2005 also commented that it was 
possible that the degenerative changes of the lumbar spine 
might have been aggravated to a degree of 10 percent by 
military service.  In addition, Dr. H wrote in August 2006 
that any back injury can conceivably aggravate a pre-existing 
back condition.  These two comments are the only competent 
evidence which could possibly be interpreted as relating 
degenerative changes of the lumbar spine, including 
degenerative disc disease and mild central canal stenosis to 
service, by virtue of aggravation of a pre-existing disorder.  
However, there is a significant body of judicial precedent in 
this realm involving situations where language used by an 
examiner to the effect that there "could" be a connection 
or that there "may" be a connection.  The Court has held 
that such statements only indicate a possibility, not 
probability, of a nexus.  See, e.g.,  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (physician's comment couched in 
terms of "may or may not" was held to be speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (favorable 
evidence which does little more than suggest possibility of 
in-service causation is insufficient to establish service 
connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran "may" have had 
pertinent symptoms also implied "may or may not" and was 
deemed speculative).

In light of the aforementioned holdings, the 2005 opinion of 
the VA examiner pertaining to that particular point (the 
possibility of aggravation to a 10 percent degree) and Dr. 
H's August 2006 opinion are not accorded any significant 
probative value, and there is no other evidence of record 
which establishes or even suggests that service connection is 
warranted for degenerative changes of the lumbar spine, 
including degenerative disc disease and mild central canal 
stenosis, by virtue of aggravation of a pre-existing disorder 
or by direct service incurrence.  Accordingly, inasmuch as 
the 2005 VA opinion and Dr. H's August 2006 opinion are 
speculative at best, they are not sufficient to support a 
grant of service connection for any low back disorder, 
including degenerative changes of the lumbar spine, including 
degenerative disc disease and mild central canal stenosis, 
based on aggravation.

In summary, with regard to the claimed low back disorder, the 
Board has carefully considered the appellant's statements, 
his hearing testimony, and the lay statements presented on 
his behalf.  We recognize the sincerity of the arguments 
advanced by the veteran, but the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  It is true that the veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms subject to 
lay observation, such as back pain.  38 U.S.C.A. § 1153(a); 
38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, the history of numerous back 
injuries and diagnoses in the present case requires 
specialized training for a determination as to diagnosis and 
causation, beyond the competence of lay opinions.

Therefore, as explained herein, since the evidence 
preponderates against the claim for service connection (as 
evaluated both as direct service incurrence and by virtue of 
aggravation, as applicable) for the veteran's low back 
disorder, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for a low back disorder is 
denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


